Citation Nr: 1542693	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  13-18 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to compensation for generalized anxiety disorder from February 1, 1990, to August 6, 2009.

2.  Entitlement to a rating in excess of 50 percent for generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1980 to October 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In a January 2010 release form, the Veteran raised the issue of entitlement to service connection for a heart disability (claimed as heart palpitations) due to his service-connected anxiety disorder.  The Board cannot take original jurisdiction of this claim.  It is referred to the RO for appropriate action.

In May 2013, the Veteran requested a hearing before a Veterans Law Judge at his local VA office, but in August 2013, he withdrew his hearing request.

The Veteran appointed a new representative in January 2015.  In August 2015, the new representative motioned for an extension of 90 days to submit additional argument and evidence.  In September 2015, the representative submitted additional evidence and argument waiving any additional time.  The Veteran also waived initial RO review of the evidence.  See 38 C.F.R. § 20.1304(c) (2015).

The issue of entitlement to a rating in excess of 50 percent for generalized anxiety disorder is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In October 1989, the RO scheduled the Veteran for a VA examination to determine whether his generalized anxiety disorder had improved, but the Veteran failed to report to the examination. 

2.  In November 1989, the RO proposed to stop the Veteran's disability payments on February 1, 1990.

3.  On February 1, 1990, the RO discontinued disability payments for a generalized anxiety disorder.  

4.  The RO did not issue a decision to implement the reduction proposed in November 1989 or furnish the Veteran with notice of such decision and a statement of appellate rights.


CONCLUSION OF LAW

The criteria for restoration of compensation for a 10 percent disability rating for generalized anxiety disorder from February 1, 1990, to August 6, 2009, have been met.  38 C.F.R. §§ 3.103(e); 19.192 (1987).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks compensation for generalized anxiety disorder from February 1, 1990, to August 6, 2009.

By way of background, in April 1982, the RO granted service connection for generalized anxiety disorder and assigned an initial 30 percent disability rating.  The rating was confirmed and continued in August 1984 and September 1986 rating decisions.

In February 1988, the RO scheduled the Veteran for a VA examination to determine whether his generalized anxiety disorder had improved.  The Veteran attended the examination, and in May 1988, the RO proposed to reduce the Veteran's disability rating to 10 percent effective August 1, 1988.  In August 1988, the RO issued a decision letter that implemented the reduction and furnished the Veteran with notice and a statement of appellate rights.  The Veteran did not appeal this decision.

In October 1989, the RO scheduled the Veteran for a VA examination to determine whether his generalized anxiety disorder had improved, but the Veteran failed to report to the examination.  In November 1989, the RO proposed to stop the Veteran's disability payments on February 1, 1990.  All of the correspondence appears to have been sent to the proper mailing address for the Veteran, the record does not reflect non-receipt, and the Veteran has not rebutted the presumption of regularity with clear and convincing evidence that correspondence in these matters was properly sent to him.

On February 1, 1990, the RO discontinued disability payments for a generalized anxiety disorder.  Unlike for the reduction in August 1988, the RO did not issue a decision letter to implement the reduction proposed in November 1989 or furnish the Veteran with notice of such decision and a statement of appellate rights.

Many years later, on August 7, 2009, the Veteran submitted a statement that can be construed as both a claim for an increase for service-connected generalized anxiety disorder and a request for compensation for generalized anxiety disorder from February 1, 1990.  The Veteran noted that he had been rated 10 percent for the disability but had never received any further correspondence or monetary compensation from VA since then.  Thereafter, in the August 2010 rating decision on appeal, the RO awarded a 50 percent rating for generalized anxiety disorder from August 7, 2009, but denied entitlement to compensation from February 1, 1990, to August 6, 2009.

In view of this evidence of record, the Board finds that the Veteran is entitled to restoration of compensation for generalized anxiety disorder from February 1, 1990, to August 6, 2009, because the RO did not implement the reduction proposed in November 1989 with a decision, and did not furnish the Veteran with notice and a statement of appellate rights.

In reaching this determination, the Board notes that throughout the 1980s, i.e., well before the RO reduced the Veteran's disability rating in February 1990, the RO was under a regulatory obligation to provide a claimant with notice of a decision and a statement of appellate rights.  Indeed, prior to 1980, the Appeals Regulations of the Board provided in 38 C.F.R. § 19.110 (Rule 10) that,

[w]hile it is contemplated that the agency of original jurisdiction will give proper notice of the right to appeal and the time limit, failure to notify the claimant of his right to such appellate review or of the time limit applicable to a notice of disagreement or substantive appeal will not extend the applicable period for taking this action.  

In August 1980, VA proposed a new version of Part 19 (Appeals Regulations) that renumbered Rule 10 as Rule 15 (38 C.F.R. §  19.115), but otherwise left it undisturbed.  45 Fed. Reg. 56093, 56097 (1980) (proposed rule).  See Parham v. West, 13 Vet. App. 59, 60 (1999) (an Order discussing notice history).  In the final rule, however, the provisions of § 19.110 were deleted altogether.  Id.  

The final rule was not promulgated until February 1983, but the effective date was made retroactive to January 1, 1980.  48 Fed. Reg. 6961 (1983).  Under the provisions of 38 C.F.R. § 19.114 that became effective on January 1, 1980:  

The claimant and the representative, if any, will be informed of the right to initiate an appeal and the time within which to do so, the right to a personal hearing and the right to representation.  This information will be included in each notification of a determination of entitlement or nonentitlement to Veterans Administration benefits by the agency of original jurisdiction.  

48 Fed. Reg. 6961, 6972.  The corresponding current regulation is 38 C.F.R. § 19.25 (2015).

Under the provisions of 38 C.F.R. § 19.192 that became effective on January 1, 1980:  

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified shall become final if an appeal is not perfected as prescribed in Rule 29 ([38 C.F.R.] § 19.129).  

48 Fed. Reg. 6961, 6980.  

Accordingly, as the RO did not provide the Veteran with proper notice of the decision to implement the reduction proposed in November 1989, the reduction has remained pending.  Additionally, 38 C.F.R. § 3.103(e), which was also in effect in effect at the time of the reduction, stated,

Notification of decisions.  The claimant will be notified of any decision affecting the payment of benefits or granting relief.  Notice will include the reason for the decision and the date it will be effectuated as well as the right to a hearing subject to paragraph (c) of this section.  The notification will also advise the claimant of his right to initiate an appeal by filing a [n]otice of [d]isagreement which will entitle him to a [s]tatement of the [c]ase for his assistance in perfecting his appeal.  Further, the notice will advise him of the periods in which an appeal must be initiated and perfected.  

Thus, at all times pertinent to this appeal there were two regulatory provisions requiring that a claimant be furnished with notice and a statement of appellate rights, i.e., § 3.103(e) and § 19.192, for "any decision affecting the payment of benefits."  See  C.F.R. § 3.103(e) (1987).

It is undisputed that discontinuing the Veteran's disability payments on February 1, 1990, affected his payment of benefits, and thus, triggered VA's duty to furnish the Veteran with notice of the decision and a statement of appellate rights.  Id.  The action may have been proper in the sense that 38 C.F.R. § 3.655 (1987) allowed for the discontinuance of benefits should a veteran fail to report to a VA examination.  Here, however, there is no evidence that the RO issued a decision letter implementing the reduction, let alone notice and appellate rights.  In contrast, in May 1988, the RO proposed to reduce the Veteran's disability rating and in August 1988 the RO implemented the reduction and furnished the Veteran with notice and a statement of appellate rights.

Absent any evidence that the RO issued a decision to implement the reduction proposed in November 1989 and furnished the Veteran with notice of such decision and a statement of appellate rights, the Board must find that the reduction was never properly implemented even if the Veteran's actual payments were discontinued.  As such, the Veteran's 10 percent disability rating for generalized anxiety disorder should have remained undisturbed since August 1, 1988.  In sum, restoration of compensation for a 10 percent disability rating for generalized anxiety disorder from February 1, 1990, to August 6, 2009, is warranted.


ORDER

Restoration of compensation for a 10 percent disability rating for generalized anxiety disorder from February 1, 1990, to August 6, 2009, is granted.  


REMAND

In September 2015, the Veteran submitted a private psychiatric examination report that indicates that his anxiety disorder may have worsened since his last VA examination in February 2013.  Specifically, the February 2013 VA examiner opined that the Veteran's anxiety results in occupational and social impairment with reduced reliability and productivity due to signs and symptoms such as depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in maintaining effective work and social relationships, and inability to establish and maintain effective relationships.  By contrast, the September 2015 examiner opined that the Veteran's anxiety results in occupational and social impairment with deficiencies in most areas due to a progression of the symptoms noted in the February 2013 examination report with the addition of near-continuous panic and depression affecting the ability to function independently, appropriately, and effectively; mild memory loss; difficulty adapting to stressful circumstances; neglect of personal appearance and hygiene; and intermittent inability to perform activities of daily living.  As the evidence suggests a material change in the disability, reexamination is warranted under 38 C.F.R. § 3.327 (2015).

Upon remand, obtain complete treatment records from Alpena Regional Medical Center, including those showing in-patient mental health treatment between 1993 and 1994, as well as VA treatment records from February 2013.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); see Authorization and Consent to the Release of Information, Alpena Regional Medical Center (February 5, 2010).

Accordingly, this issue is REMANDED for the following actions:

1.  Request any necessary authorization and consent to release information to VA, for treatment at Alpena Regional Medical Center as well as any other private treatment provider who has treated the Veteran's psychiatric disorder.  Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the disorder.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain complete VA treatment records from February 2013.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Then, schedule the Veteran for a VA examination by an appropriate medical professional in connection with the claim.  The examiner is to identify the current severity of the Veteran's service-connected anxiety disorder.  The examiner is to review the entire claims file, to include any electronic files.  The examination report must include a complete rationale for all opinions expressed.

The examiner is to elicit information regarding the Veteran's education, training, and work history.  The examiner is to report how the Veteran's anxiety disorder impacts his ability to work.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


